-----, r             . ,
                           1 /,,,,
   0g i!               i       t Lj                                                         08/13/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0570


                                           DA 20-0570


JAMES T.& ELIZABETH GRUBA and LEO G.
and JEANNE R. BARSANTI,
                                                                                FILED
                                                                                 AUG 1 3 2021
                  Petitioners and Appellants,                                  Bowen Greenwood
                                                                             Clerk of Suprerne Court
                                                                                State of Montana
                  v.                                               ORDER

MONTANA PUBLIC SERVICE COMMISSION,
and NORTHWESTERN ENERGY,

                  Respondents and Appellees.


       The Court issued its Opinion in this appeal on July 27, 2021. In accordance with
M. R. App.P. 21,the Clerk ofCourt promptly notified all counsel ofrecord ofthe decision
and issued remittitur on August 12, sixteen days later. The Clerk returned the record to the
District Court. Petitioners and Appellants then filed a motion for a one-day extension of
time to file a petition for rehearing. Counsel for Appellants asserts that he "miscounted the
days(several times) and therefore needs a 1 day extension oftime to comply." The motion
indicates that counsel for the Montana Public Service Commission objects, and Appellants
were unable to reach counsel for Northwestern Energy.
       M. R. App. P. 20(2)(c) requires any motion for extension oftime in which to file a
petition for rehearing to be filed "within the 15-day period for filing the petition for
rehearing." It provides further that this Court "will grant extensions of time only upon a
showing of unusual merit[1" Appellants' motion for extension is untimely, and counsel's
repeated miscounting ofthe 15-day time period does not demonstrate unusual merit.
       IT IS THEREFORE ORDERED that the motion for extension oftime to file a petition
for rehearing is DENIED.
The Clerk is directed to notif),all counsel ofthe entry of this order.
DATED this 13th day of August, 2021.
                                           For the Court,


                            By
                                              Justice